Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group I in the reply filed on 03/21/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiroyuki, JP 2013-168570.
Hiroyuki shows the invention as claimed including a method used in forming an array of memory cells, comprising:
Forming a vertical stack comprising transistor material 103 directly above and directly against a first capacitor electrode material 102;
Using a mask to subtractively etch both the transistor material and thereafter the first capacitor electrode material to form a plurality of pillars that individually comprise the transistor material and the first capacitor electrode material (see fig. 16, for example);
Forming capacitors individually comprising the first capacitor electrode material of individual of the pillars; and
Forming vertical transistors above the capacitors and that individually comprise the transistor material 103 of the individual pillars (also note that 104 is the drain material) (see figs. 17-25 and paragraphs 0014 and 0021).
With respect to dependent claim 4, note that the transistor material comprises top source/drain material (for example, 104) directly above channel region material.
Concerning dependent claim 5, note that the transistor comprises bottom source/drain material 102 directly under the channel region material 103.
With respect to dependent claim 7, the examiner takes official notice that it would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the pillars using the claimed bifurcating step because in such a way a number of pillars with precisely controlled sidewalls can be effective fabricated.

Allowable Subject Matter
Claims 2-3, 6, 8-11, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art, either singly or in combination, fails to anticipate or render obvious, the limitations of:  using a first mask to subtractively etch both the transistor material and thereafter the first capacitor electrode material to form a plurality of walls that individually comprise the transistor material and the first capacitor electrode material; and after said using the first mask, using the second mask to second etch the wall to form the plurality of pillars therefrom, as required by dependent claim 2.
	Furthermore, note that the prior art also fails to disclose:  the mask comprises sacrificial horizontal mask lines; the vertical transistors are formed to comprise gate lines that are above the capacitors; and removing the sacrificial horizontal mask lines after forming gate lines, as required by dependent claim 6. 
	Additionally, the prior art also fails to suggest:  forming the capacitors to comprise a capacitor insulator laterally-outward of the first capacitor electrode material and a second capacitor electrode material laterally-outward of the capacitor insulator, the bifurcating occurring after forming the capacitor insulator and the second capacitor electrode material, as required by dependent claim 8. Moreover, the prior art fails to disclose wherein the vertical transistors are formed to comprise gate lines that are above the capacitors, the bifurcating occurring after forming the gate lines, as required by dependent claim 9. 
	Moreover, the prior art fails to suggest:  forming the capacitors to comprise a capacitor insulator laterally-outward of the first capacitor electrode material and a second capacitor
electrode laterally-outward of the capacitor insulator; and forming a plurality of conductive lines that are individually longitudinally-elongated horizontally and extend alongside and are directly
against the capacitor insulator, individual of the conductive lines comprising the second capacitor electrode of individual of the capacitors, the individual conductive lines comprising a shared of the second capacitor electrodes of immediately-laterally-adjacent of the capacitors and interconnecting the
individual second capacitor electrodes longitudinally along the individual conductive lines, as required by dependent claim 11.
Claims 12-20 and 27 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art, either singly or in anticipation, fails to anticipate or render obvious, the limitations of:  forming a plurality of digitlines that are individually above the gate lines and extend along a column direction, individual of the digitlines being electrically coupled to individual of the vertical transistors, as required by independent claim 12. 
In addition, the prior art also fails to suggest:  using time-spaced first and second masks to subtractively etch the transistor material to form a plurality of first pillars individually comprising transistor material, the second mask being formed after the first mask and comprising horizontally-elongated mask lines; removing the mask lines and forming sidewall-spacer lines in void space in the masking material formed from the removing of the mask lines; and using the masking material and sidewall-spacer lines to comprise a mask while etching the first pillars to bifurcate them into two second pillars that individually comprise a vertical transistor, as required by independent claims 15 and 20.    Additionally, the prior art fails to suggest:  using time-spaced first and second masks to subtractively etch the transistor material to form a plurality of first pillars individually comprising the first capacitor electrode material, the second mask being formed after the first mask and comprising horizontally-elongated mask lines; removing the mask lines and forming sidewall-spacer lines in void space in the masking material formed from the removing of the mask lines; and using the masking material and sidewall-spacer lines to comprise a mask while etching the first pillars to bifurcate them into two second pillars that individually comprise a first capacitor electrode comprising the first capacitor electrode material, as required by independent claim 18.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2022/0190004 discloses the combination of vertical transistor and pillars (see abstract), and US 2022/0173135 also discloses vertical transistors, pillars, and horizontally spaced conductive lines (again, see abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A BOOTH whose telephone number is (571)272-1668. The examiner can normally be reached Monday to Friday, 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A BOOTH/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        



June 1, 2022